Title: To George Washington from James Hendricks, 15 January 1794
From: Hendricks, James
To: Washington, George


          
            Sr
            Wilkes County Georgia 15th Jany 1794
          
          By the death of my worthy friend that good man Majr Forsyth the office of Marshal for
            this State has become Vacant I have presum’d
            to offer myself to your Excellency for the Vacancy, I need not say any thing of my
            abilities to Exercise the duty incident thereto, shall only observe that being cast on
            this climate and not finding the discription of the country answer’d to my wishes, the
            compliance with my request will help to Smooth the declining years of a family always
            devoted to your Service—I need not attempt to give your Excellency the news of our
            Country as no doubt you have it Officially, I Shall only observe the disquietude I am
            under to see a parcell of Blockheads around us with Cockades in their Hats said to be in
            the Service of Mr Genet and ready to embroil us in a contest with the Spanierds our
            neighbours who appear to wish to live in Harmony & friendship with the United
              States, every indirect method seems to have been used by these
            adventurers and others of the Same Stamp to provoke the Creek Indians to Hostilities but
            I hope their artifices will prove fruitless, as I am decidedly of opinion these People
            is not inclin’d to war if treated with decency, This opinion is the result of an
            attentive observation since my first Settling in Georgia.
            beleive me with much respect Your Excellency’s Obedt Hble Servt
          
            James Hendricks
          
        